Citation Nr: 0115892	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia 


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION  

The veteran had active military duty from July 1971 to July 
1975, and from June 1982 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the RO 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for 
residuals of a low back injury.  In an April 1999 
supplemental statement of the case (SSOC), the RO found that 
new and material evidence had been submitted, and the 
reopened claim of service connection for residuals of a low 
back injury was denied.  

The veteran's sworn testimony was obtained in January 2001 at 
a hearing before the undersigned Member of the Board in 
Washington, D.C.  Additional evidence was received at that 
time, along with a waiver of office of original jurisdiction 
adjudication.  

Both the veteran and his representative argue that, given the 
RO's April 1999 action, the issue on appeal before the Board 
is most properly characterized as limited to entitlement to 
service connection for residuals of a low back injury, and 
not whether new and material evidence has been submitted to 
reopen such a claim.  However, the issue is properly 
characterized, despite argument to the contrary.  See Barnett 
v. Brown, 83 F. 3d. 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT  

1.  An August 1996 RO rating decision denied service 
connection for residuals of a low back injury; the veteran 
was issued notice of the disallowance in August 1996, and he 
did not appeal.  

2.  Evidence received since the August 1996 RO decision is 
probative of the issue at hand as to whether the current 
condition is related to military service, and serves to 
reopen the claim of service connection for residuals of a low 
back injury.  


CONCLUSION OF LAW  

New and material evidence has been submitted since the August 
1996 RO decision denying service connection, which meets the 
requirements to reopen the claim of service connection for 
residuals of a low back injury.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the appeal 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
been met.  In the statement of the case (SOC) and 
supplemental statements of the cases (SSOC's) provided to the 
veteran, he has been advised of regulatory provisions 
regarding both what constitutes new and material evidence to 
reopen his claim, and service connection; thus, the evidence 
necessary to substantiate his claim.

In August 1996, the RO found that new and material evidence 
had not been submitted to reopen a claim of service 
connection for residuals of a low back injury.  The stated 
basis of the decision was that VA treatment records dated 
from December 1995 to January 1996 failed to show a current 
back disorder which is due to service.  

The evidence of record at the time of the August 1996 rating 
decision included the veteran's service medical records, 
which show initial treatment in October 1982 for an acute 
lumbar strain.  In January 1983, the veteran was again seen 
for complaints of a 2-month history of low back pain, 
described as a dull ache made worse by lifting.  The veteran 
denied any radiating pain, although he reported some numbness 
in the back of the left leg and bottom lateral area of the 
foot after sitting for long periods of time.  There were no 
bowel or bladder symptoms, and no weakness.  There was full 
range of motion on forward, side, and back bending.  Strength 
testing was 5/5 in the lower extremities, with no sacroiliac 
joint pain.  Sensation testing was intact grossly, with 
notation of some mild tenderness over the right L4-5 
paraspinous area.  X-rays were normal on lumbosacral series.  
The assessment was low back pain probably secondary to "disc 
disease."  The veteran was placed on a limited duty profile.  

Notation was made in March 1983 that the low back strain was 
in remission.  In April 1983, notation was made that the 
veteran's "left leg pain" had resolved, but that the low 
back pain had continued.  Examination revealed normal 
straight leg raises, full range of spinal motion, symmetrical 
reflexes, and no sensory changes.  Notation was also made 
that the veteran was unable to stay on limited profile as his 
supervisors were mostly disregarding them.

In November 1983, the veteran filed an original claim of 
service connection for residuals of a low back jury, claimed 
as incurred in October 1982.  

A January 1984 VA examination report shows a history of low 
back pain without radiation "since March 1983."  The VA 
examiner noted subjective tenderness over the lumbosacral 
spine, with no radiation, and no findings.  X-rays were 
normal, with notation of a slight narrowing of the L5-S1 disc 
space.  The diagnosis was acute low back syndrome, post 
accident in March 1983, with no radiculopathy.  

Upon consideration of the above evidence, a January 1984 
rating decision of the RO denied the claim of service 
connection for a low back injury, and notice was issued.  

In January 1987, the RO again denied a reopened claim of 
service connection for a back condition, for the stated 
reason that private treatment records show a back injury at 
work on July 7, 1984.  

The evidence of record at that time included private medical 
records dated no earlier than January 1985 regarding 
treatment following a July 1984 work-related back injury.  A 
January 1985 treatment record of I. S. Porter, M.D., 
indicates that the veteran sustained an injury to his back in 
July 1984, while lifting a heavy object at work.  Notation 
was made that the veteran had "no history of prior back or 
leg difficulties."  On March 12, 1985, the veteran underwent 
a right L5 hemilaminectomy, L5, S1, and superior 
hemilaminectomy, and L5 diskectomy.  Dr. Porter is identified 
as the surgeon.  

A March 1985 private treatment summary (hand-written) of G.M. 
Boaz, D.C., indicates that the veteran's October 1982 in-
service-injury could have "possibly" caused the fifth 
lumbar disc thinning, and subsequent problems (see July and 
September 1984 x-ray studies), or that the veteran "may" 
have had a congenitally narrow fifth lumbar disc, which can 
be more susceptible to injury.  Dr. Boaz also indicates that 
the veteran injured his back while working at the Oceana 
Naval Air Station in July 1984.  A November 1986 statement of 
Dr. Boaz indicates that it is "possible" that the veteran's 
1982 in-service injury involved the lumbar disc, making it 
more susceptible to injury.

Other records show treatment for a herniated nucleus 
pulposus, with a central disc at L5-S1, with radiculopathy.  
The veteran underwent a lumbar laminectomy and diskectomy in 
March 1985, with post-operative "rapid resolution" of his 
operative pain. On June 25, 1985, notation was made that the 
veteran had reached maximal medical improvement from his 
surgery, with notation that the veteran could walk up to six 
miles a day.  There was Cybex evidence of significant low 
back strength, and no evidence of objective neurologic 
abnormality of the lower extremity.  

An October 1985 treatment record of Dr. Porter indicates that 
the veteran could then work a normal work day without 
restriction; Dr. Porter's statement of December 1985 
indicates that the veteran should remain on some permanent 
restrictions, including no repetitive bending and lifting of 
heavy objects.  

A December 1992 RO rating decision found that no new and 
material evidence had been received to reopen the claim of 
service connection for residuals of a low back injury.  

Subsequent records primarily show treatment for continued, 
occasional low back pain, as well as various related 
disorders of the neck and spine, without relation to service 
or in-service injury.  A December 1995 magnetic resonance 
imaging (MRI) revealed: a large right posterolateral disc 
herniation, with compromise of the right L4-5 neuroforamina 
and its nerve roots, and evidence of caudal migration of this 
large fragment, into the right lateral recess of L5; cervical 
spondylosis deformans; and central focal disc herniation at 
the level of C4-5 and L5-S1.  

In August 1996, the RO determined that no new and material 
evidence had been submitted to reopen a claim of service 
connection for residuals of a low back injury.  Notice of 
this decision was issued to the veteran in August 1996.  

In December 1997, the RO received a June 1997 medical 
statement of F. M. Kirven, M.D., indicating that, based upon 
a review of the veteran's MRI scan and his plain films, his 
current symptoms of chronic low back pain and leg pain are 
directly related to his 1982 military-related injury.  In a 
January 1998 statement, Dr. Kirven indicates that no 
additional records are available.  The RO again found that 
new and material evidence had not been submitted to reopen a 
claim for service connection in a May 1998 rating decision.

The veteran has appealed, as indicated above, the May 1998 RO 
rating decision that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a low back injury-the rating decision from 
which his appeal arises.  

In support of his claim presently on appeal, additional 
private and VA treatment records were obtained, pertinent 
primarily for a December 1998 statement of Dr. Kirven 
reiterating his medical opinion that the veteran's current 
low back and leg pain is directly related to his 1982 
military-related injury.  Other private treatment records 
include medical statements to the contrary, that the 
veteran's present low back symptomatology is the result of a 
work-related injury in October 1984.  See Dr. Porter's 
statement of March 1985 and earlier statements, and 
statements of Dr. Kirven, as detailed as follows.  A January 
2000 medical statement of Dr. Kirven includes the opinion 
that the veteran's in-service diagnosis of lumbar strain was 
inappropriate, noting only that MRI and CAT scans were not 
obtained in 1982 at the time of the veteran's initial injury.  
A September 2000 medical statement of Dr. Kirven also makes 
reference to the veteran's complaints of continued pain, and 
residuals of a "work-related" injury.  

The veteran's sworn testimony was obtained before the Board 
in Washington, D.C., in January 2001.  The veteran testified 
that his low back pain continued from the time of his 1982 
in-service low back injury to the present.  At that time, the 
veteran submitted a waiver of office of original jurisdiction 
adjudication, along with additional service medical records, 
including a report of physical examination at separation from 
service, dated September 1983, as well as reserve service 
medical records dated prior to June 1982 (at re-entrance into 
active duty).  

An additional medical statement of Dr. Boaz, dated in March 
2001, was received at the Board via fax transmission of that 
month, along with a waiver of RO adjudication.  Dr. Boaz's 
statement indicates that the veteran was first seen in July 
1984 for work-related neck and back injuries.  

New and Material Evidence 

The RO issued notice to the veteran of the August 1996 RO 
rating decision, which found that no new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of a low back injury.  The veteran 
did not file a substantive appeal.  This unappealed decision 
to deny the claim, thus, became final based upon the evidence 
then of record.  The August 1996 denial is final and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108 (West 1991).  

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).

The August 1996 RO denial of service connection for residuals 
of a low back injury was based upon a finding of a lack of 
any competent medical evidence linking the veteran's current 
low back symptomatology, status post March 1985 surgery 
(hemilaminectomy and diskectomy), to his military service.  
Much of the evidence submitted since August 1996 is 
duplicative, including some duplicate copies of service 
medical records of 1982 and 1983, as well as current private 
and VA medical records which show treatment for low back pain 
without relation to service, or to in-service injury.  
Additionally, the veteran's various statements and sworn 
testimony are essentially duplicative of evidence already of 
record and of his earlier statements in support of his 
previously disallowed claim.  In this regard, it suffices to 
note that duplicate records never present new and material 
evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

The June 1997 and December 1998 medical opinion statements of 
Dr. Kirven are essentially new and material in that--for the 
first time ever--competent medical evidence suggests more 
than a theoretical nexus between the veteran's post-service 
low back symptomatology and his in-service low back injury.  
These statements go further than those of Dr. Boaz in 
November 1986 and March 1985, statements which merely 
indicated a theoretical possibility of a nexus.

As evidence presently of record contains a current low back 
diagnosis and a possible relationship to his prior military 
service-a nexus which was not established when the RO denied 
his claim in August 1996, new and material evidence 
sufficient to reopen his claim has been presented.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The claim of service connection for 
residuals of a low back injury is reopened.  


ORDER

The claim of service connection for residuals of a low back 
injury is reopened, as new and material evidence to reopen 
the claim has been submitted; to this extent the appeal is 
granted.  


REMAND

The evidence of record is conflicting as to the etiology of 
current low back symptomatology, the veteran's documented 
clinical history (as contained in his VA claims file) appears 
to be incomplete, and the medical opinion evidence of record 
appears not to have included a review of all pertinent 
records, including in-service notation of probable disc 
disease.  Moreover, while the June 1997 and December 1998 
medical statements of Dr. Kirven, and March 1985 and November 
1986 medical statements of Dr. Boaz, appear to support the 
veteran's assertion that his current low back symptomatology 
is due to an in-service injury, later treatment records of 
each indicate to the contrary, that current low back 
disability is of post-service and work-related origin.  
Accordingly, the RO should contact Drs. Kirven (regarding his 
September 2000 statement) and Boaz (regarding his March 2001 
statement) and request clarification and identification of 
the basis of the opinion(s) given.  

Copies of any additional records should be requested and 
obtained.  In this regard, the veteran testified at the Board 
hearing in January 2001 that after service, he received 
treatment from various VA facilities, including: August, 
Georgia; Hampton, Virginia; Baltimore, Maryland; and Lyon, 
New Jersey, records of which should be requested and 
obtained, if not already done so. He also indicated that he 
had some active duty while in the Active Reserves during the 
"1980's."  Accordingly, the RO should request and obtain 
copies of all outstanding VA or service medical records, 
including those pertaining to any active or inactive duty 
while in the U.S. Reserves beginning in July 1975.

Additionally, the veteran appears to have filed a claim for 
disability compensation from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA must obtain 
copies of any Social Security determination of disability, 
and the medical records upon which such decisions were based.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  The Board is, 
accordingly, of the opinion that the RO should endeavor to 
obtain copies of any medical records used by the SSA in the 
evaluation of any disability compensation claim of the 
veteran, for use in the instant VA claim on appeal.  

Thereafter, further examination of the veteran is indicated.  
Where the medical record is insufficient, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the Board finds that 
the veteran should be provided comprehensive VA orthopedic 
and neurological examinations in order to more definitively 
determine the etiology of all spine pathology-to include a 
review of the service medical records (as detailed 
hereinabove).

In closing, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
low back, or residuals of an in-service 
injury, dated from October 1983 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from October 1983 
to the present, as well as any other VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from October 1983 to the present.  The RO 
should also contact and provide an 
opportunity to identify the basis of each 
of their prior statements Drs. Boaz 
(statements of March 1985 and March 
2001), Kirven (statements of June 1997, 
December 1998, and September 2000), and 
Porter (statement of January 1985).

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of any additional service 
medical records, including any medical 
records for active or inactive duty while 
in the U.S. Reserves.  Any lead should be 
pursued and documented for future 
reference.  Copies of the RO's written 
request, and the NPRC's response, should 
be documented and maintained in the VA 
claims file.  

3.  Upon the completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurologic examinations to 
determine the nature and etiology of all 
spinal disorders, or residuals of an in-
service injury.  All indicated tests and 
studies should be performed, and the 
claims folders must be made available to 
the examiners for use in the study of the 
case-with particular attention given to 
the January 1983 service medical record 
showing notation of disc disease, and 
medical records and statements of Drs. 
Boaz and Kirven, and any follow-up 
statements.  

The orthopedic examiner should 
specifically state whether it is at least 
as likely as not that any current low 
back disorder of the veteran is due or 
secondary to, or the result of, the 
veteran's inservice low back strain or 
possible diseased disc.  The examiner's 
answer should include reference to the 
service medical records and findings, as 
well as the post-service evidence of Drs. 
Boaz, Kirven and Porter, and any 
subsequent clarifications.  The examiner 
should set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses and opinions 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

The neurologic examiner should 
specifically state whether it is at least 
as likely as not that any current 
neurologic disorder of the veteran is due 
to an in-service-disease or injury.  The 
examiner's opinion should include 
reference to the service medical records 
and private medical records of Drs. Boaz, 
Kirven, and Porter, as well as any 
subsequent clarification from any of 
them.  The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
and opinions entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Thereafter, the RO should 
readjudicate the reopened claim of 
service connection for residuals of 
injuries of the low back.  If the benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a SSOC and given an opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


Error! Not a valid link.


